 656DECISIONSOF. NATIONALLABOR RELATIONS BOARDdepartment.The Petitioner would sever 11 machinists who are partof this maintenance group from the existing bargaining unit.The record discloses that in 1943 the Intervenor represented theemployees in question as part of the production and maintenance em-ployees at the Alliance Works.2The record also shows that since1945 the Intervenor has bargained uninterruptedly for these em-ployees as part of a single unit of production and maintenance em-ployees- at all eight plants of the Employer, inclining the AllianceWorks 3In view of such an established history of collective bargaining ona multiplant basis, it has been Board policy to require that severanceof craft employees be coextensive with the multiplant Unit .4As theunit sought by the Petitioner is limited to the Alliance Works, we findthat it is inappropriate.We shall therefore dismiss the petitionsOrderOn the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.2 Pursuant to a consent election in 1943, the machinists and the millwrights, voting as asingle unit, elected to become part of the over-all production and maintenance unit repre-sented by the Intervenor at the Alliance Works.s Excluded from this unit are patternmakers at the Granite City and East St. LouisWorks, Verona Works, Alliance Works, Hammond Works,and Indiana Harbor Works,brickmasons at the Indiana Harbor Works, electriciansand certainothermaintenanceemployees at the Granite City and East St. Louis Works. SeeAmericanSteelFoundries,51 NLRB 78.4 T. C. King Pipe Company,74 NLRB 468;Western Electric Company, Inc.,74 NLRB1029;Bethlehem Steel Company,97 NLRB 205;Union SteelCastingsDivisionof Blaw-Knox Company,88 NLRB 209;American Viscose Corporation, 79NLRB 958;Robert (lairCompany, Inc.,77 NLRB 649.American Steel Foundries,85 NLRB 19, is not applicableas the Board merely directed in that case a self-determination election to be held amongmetal patternmakers at the Granite City plant in order to determine whether to add themto an existing mult.iplant unit of patternmakers.5 In view of our determination herein we find it unnecessary to pass upon the other con.tentions raised by the Employer and Intervenor.ST. REGIS PAPER COMPANYandLODGE1009,INTERNATIONAL ASSOCIA-TION OF MACHINISTS,AFL,PETITIONER.Cases Nos. 3-RC-1017,,3-RC-1018, and 3-RC-1019.November 28, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section9 (c) of the NationalLabor Relations Act, a hearing was held before John Weld,hearingofficer.The hearingofficer's rulings made at the hearing are freefrom prejudicial error and are herebyaffirmed.101 NLRB No. 129. ST. REGIS PAPER COMANY657Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to be certified as the exclusive bargainingrepresentative of (1)machinists, (2)millwrights, and (3) pipe-fitters in respective craft units at the Employer's Deferiet, New York,plant.International Brotherhood of Pulp, Sulphite and Paper MillWorkers, AFL, and International Brotherhood of Paper Makers,AFL, the Intervenors herein, contend that the proposed craft unitslimited to the Deferiet plant are inappropriate because of a historyof collective bargaining on a multiplant basis.For 11 years preceding 1950, the Employer, the Petitioner, and theIntervenors executed periodically single agreements covering pro-duction and maintenance employees at the several plants, includingthe Deferiet plant, comprising the Employer's northern mills on amultiplant basis.The Petitioner participated in these contracts asthe recognized representative of certain Deferiet plant craft em-ployees.Although the Petitioner participated in the 1950 contractnegotiations, it did not sign, as party thereto, the resultant multiplantcontract between the Employer and the Intervenors, from which theemployees herein sought and represented by the Petitionerwere ex-cluded by agreement.On April 27, 1951, the Petitioner herein filed six separate petitionsseeking separate craft units limited to employees at the Deferiet plant,including the three craft groups sought in the instant case.OnSeptember 19, 1951, before any decision issued, the Petitioner andthe Employer signed a contract effective from May 1, 1951, to May1, 1952, and automatically renewable yearly thereafter, covering em-ployees in the three craft units for which the Petitioner seeks certifi-cation herein.Following the execution of this contract, however,the Board, on January 15, 1952, issued its decision, dismissing thethen pending craft petitions on the ground that the bargaining prac-tices of the Employer and the several labor organizations namedherein from 1938 through 1950 established a controlling multiplantpattern of collective bargaining for production and maintenance em-ployees at the Employer's northern mills, including the Deferietplant.'On June 4, 1952, the Petitioner filed the instant petitions.St.RegisPaper Company, 97NLRB 1051. On May 20, 1952, the Petitioner'smotionfor reconsideration was denied. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor over 30 years the Petitionerhas representedthe craftemployeesat the Deferiet plant involved herein.TheIntervenors bargainedfor employees in thesame categoriesat other plants of the northernmills aspart ofits largerunit.Although the Petitionerwas a signa-tory with the Intervenors to the multiplantcontractsfor 11years, itrepresented only employees at the Deferiet plant and in comity bar-gained for them according to its jurisdictionalagreementwith theIntervenors.It appears that thisjoint bargainingplanhas brokendown, in view of the exclusion, without objection of the group hereinsought from the 1950 multiplant contract and the morerecent bar-gaining history covering the craft units for whichPetitioner seekscertification.Under these circumstances in thiscase,we concludethat the past bargaining history does not preclude the finding thatunits of craftsmen limited to the Deferiet plant may be appropriatefor bargaining apart from other employees at the Employer's northernmills.On the entire record, it appears that the three groups ofemployeessought by the Petitioner constitute clearly identifiablecraft groups,and may, if they so desire, constitute separate bargaining units.Ac-cordingly, we shall direct separate elections among the voting groupsof employees at the Employer's Deferiet plant describedbelow, ex-cluding therefrom all other employees,office clericalemployees, pro-fessional employees, guards, and supervisors, as defined in the Act : 2Group No. 1.-All machinists and rollgrindermen and their helpers.Group No. 2.-All millwrights.Group No. 3.-All pipefitters and pipe coverers.If a majority of the employees in any of the groups vote for thePetitioner, they will be taken to have indicated their desire to con-stitute a separate bargaining unit, and the Regional Director con-ducting the elections directed herein is instructedto issue acertificationof representatives to the Petitioner for such unit, which the Board,under such circumstances, finds to be appropriate for collective bar-gaining.In the event a majority in any of the groups vote for theIntervenors, the Intervenors may bargain for such groups as part ofthe northern mills multiplant unit and the Regional Director willissue acertificate of results of election to such effect.[Text of Direction of Elections omitted from publication in thisvolume.]CHAIRMAN HERZOG andMEMBERMURDOCK took no part in the consid-eration of the above Decision and Direction of Elections.3 By agreement between the Petitioner and the Intervenors,helpers of millwrights andpipefitters are included in the over-all unit represented by the Intervenors.On promotionthey become craftsmen in the respective craft groups.